Citation Nr: 1822340	
Decision Date: 04/12/18    Archive Date: 04/25/18

DOCKET NO.  12-33 414A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Entitlement to restoration of a 10 percent rating for left knee medial meniscectomy with arthritis.

2. Entitlement to a rating in excess of 40 percent for left knee limitation of extension effective October 3, 2016. 

3. Entitlement to a separate rating for left knee instability. 


REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and Veteran's partner


ATTORNEY FOR THE BOARD

K. Kardian, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1978 to September 1979.
 
This matter is before the Board of Veteran's Appeals (Board) on appeal from an August 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The RO granted a rating of 40 percent for the Veteran's left knee disability in an October 2016 rating decision, effective October 3, 2016. The grant of an increased rating during the course of an appeal does not affect the pendency of that appeal. AB v. Brown, 6 Vet. App. 35 (1993). As the Veteran is presumed to be seeking the maximum allowable benefit and the maximum benefit has not yet been awarded, the claim is still in controversy and on appeal. Id.

The Veteran and his partner testified at a video conference hearing before the undersigned Veterans Law Judge (VLJ) in February 2016. A transcript of the hearing is associated with the claims file.

The Board has reviewed the electronic records maintained in Virtual VA and Veterans Benefits Management System (VBMS) to ensure consideration of the totality of the evidence.


FINDINGS OF FACT

1. In an October 2016 rating decision, the AOJ "closed-out" the rating for left knee medial meniscectomy with arthritis, effective October 3, 2016.

2. The Veteran's left knee medial meniscectomy with arthritis has been manifested by symptomatic removal of the semilunar cartilage.

3. From February 11, 2016 forward, the Veteran's left knee was manifested by complaints of pain, painful motion, limitation of extension to 30 degrees and flexion to 80 degrees with difficulty walking, standing, kneeling and going up and downstairs. 

4. The Veteran's left knee is manifested by slight instability. 


CONCLUSIONS OF LAW

1. Restoration of a rating of 10 percent for left knee medial meniscectomy with arthritis is warranted. 38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.105, 3.344, 4.1, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5259 (2017).

2. From February 11, 2016 forward, the Veteran's left knee limitation of extension was 40 percent disabling. 38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5261 (2017).

3. From February 11, 1016 forward, the criteria for an evaluation in excess of 40 percent for the Veteran's left knee limitation of extension have not been met. 38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5261 (2017).

4. Left knee instability is 10 percent disabling. 38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5257 (2017).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA Veterans Claims Assistance Act of 2000 (VCAA)

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the Veteran and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim, the evidence VA will obtain on the Veteran's behalf, and the evidence the Veteran is expected to provide. 38 U.S.C. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002). 

During the hearing, the VLJ clarified the issue, explained an increased rating claim and held the file open for 90 days. The Veteran demonstrated through his testimony that he had actual knowledge concerning what is required to substantiate his claims.  The actions of the VLJ supplement VCAA and comply with 38 C.F.R. § 3.103.

The Board notes that neither the Veteran nor his representative identified any shortcomings in fulfilling VA's duty to notify and assist.  See Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  For the above reasons, the Board finds the duties to notify and assist have been met, all due process concerns have been satisfied, and the appeal may be considered on the merits.

Compliance with Prior Remand

Previously, the case was remanded in June 2016, to obtain outstanding treatment records and provide the Veteran with a VA examination to address the nature and severity of his left knee disability. Correspondence was sent to the Veteran in August 2016 requesting the Veteran identify and authorize for release any outstanding treatment records relating to his left knee. VA treatment records from June 2008 to August 2016 have been associated with the claims file. The Veteran was provided with a VA examination in October 2016, addressing the current severity of his service connected left knee disability.  As such the Board finds there has been substantial compliance with the prior remand.



Schedular Rating

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule). 38 C.F.R. § Part 4. The  percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during service and their residual conditions in civil occupations. 38 U.S.C. § 1155; 38 C.F.R. §§ 3.321(a), 4.1 (2017).

In evaluating the severity of a particular disability, it is essential to consider its history.  38 C.F.R. § 4.1; Peyton v. Derwinski, 1 Vet. App. 282 (1991). Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary importance. Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Separate ratings may be assigned for separate periods of time based on the facts found. This practice is known as staged ratings, and the applicability of staged ratings will be considered herein, as discussed in greater detail below. Hart v. Mansfield, 21 Vet. App. 505 (2007).

If the evidence for and against a claim is in equipoise, the claim will be granted. A claim will be denied only if the preponderance of the evidence is against the claim. See 38 U.S.C. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990).  Any reasonable doubt regarding the degree of disability should be resolved in favor of the claimant. 38 C.F.R. § 4.3. Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that evaluation. Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7.

In addition, when assessing the severity of musculoskeletal disabilities that are at least partly rated on the basis of limitation of motion VA must also consider the extent that the Veteran may have additional functional impairment above and beyond the limitation of motion objectively demonstrated, such as during times when his symptoms are most prevalent ("flare-ups") due to the extent of his pain (and painful motion), weakness, premature or excess fatigability, and incoordination-assuming these factors are not already contemplated by the governing rating criteria. DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995); see also 38 C.F.R. §§ 4.40, 4.45, 4.59.

However, concerning disabilities of the knee, separate evaluations under Diagnostic Code 5260 (limitation of flexion) and Diagnostic Code 5261 (limitation of extension), may be assigned for disability of the same joint. VAOGCPREC 9-2004, 69 Fed. Reg. 59990.  Further, a claimant who has both arthritis and instability of a knee may be granted separate evaluations under Diagnostic Codes 5003 and 5257, respectively, without violating the rule against pyramiding in 38 C.F.R. § 4.14. However, any such separate rating must be based on additional disabling symptomatology. In other words, separate evaluations are appropriate so long as there is evidence of limitation of motion that meets the requirements of the zero percent level under either Diagnostic Code 5260 or 5261. See VAOPGCPREC 23-97, 62 Fed. Reg. 63,604 (July 1, 1997); VAOPGCPREC 9-98, 63 Fed. Reg. 56,704 (August 14, 1998).

The evaluation of the same disability under several diagnostic codes, known as pyramiding, must be avoided; however, separate ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition is not duplicative of the symptomatology of the other condition. 38 C.F.R. § 4.14; Esteban v. Brown, 6 Vet. App. 259, 262 (1994).

Rating

The Veteran contends he is entitled to an increased rating for his service connected left knee medial meniscectomy with arthritis.  As noted above an October 2016 rating decision granted an increased rating for the Veteran's left knee limitation of extension rated at 40 percent from October 3, 2016 forward. Prior to October 3, 2016, the Veteran's left knee disability was rated at 10 percent under 38 C.F.R. § 4.71a, Diagnostic Code 5003. From October 3, 2016 forward, the Veteran's left knee has been rated at 40 percent under 38 C.F.R. § 4.71a, Diagnostic Code 5003-5261. 

The Veteran's left knee has been rated under Diagnostic Code 5003 and 5003-5261. Under Diagnostic Code 5003, degenerative arthritis established by X-ray findings, will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved. When the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion to be combined, not added, under DC 5003. Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion. In the absence of limitation of motion, X-ray evidence of involvement of two or more major joints or two or more minor joint groups, warrants a 10 percent evaluation; with the addition of occasional incapacitating exacerbations, a 20 percent evaluation is warranted. 38 C.F.R. § 4.71a , DC 5003.  Diagnostic Code 5261 covers limitation of extension of the knee. The Board will consider all potentially applicable rating criteria for the Veteran's left knee. 

Normal range of motion of the knee is to 0 degrees extension and to 140 degrees flexion. 38 C.F.R. § 4.71a, Plate II. 

Under Diagnostic Code 5261, limitation of extension of the knee that is limited to 5 degrees is noncompensable; extension that is limited to 10 degrees warrants a 10 percent disability rating; and extension limited to 15 degrees warrants a 20 percent disability rating. Extension limited to 20 degrees warrants a 30 percent disability rating; extension limited to 30 degrees warrants a 40 percent disability rating; and extension limited to 45 degrees warrants a 50 percent disability rating. 38 C.F.R. § 4.71a , Diagnostic Code 5261. When determining the range of motion, we consider functional use to include pain on motion, weakness and excess fatigability. See DeLuca, 8 Vet. App. at 202.

Diagnostic Code 5260, limitation of flexion provides for the assignment of a noncompensable rating when flexion is limited to 60 degrees. 38 C.F.R. § 4.71a, Diagnostic Code 5260. A 10 percent rating is warranted when flexion of the leg is limited to 45 degrees. Id. A rating of 20 percent is appropriate when leg flexion is limited to 30 degrees, and a rating of 30 percent is warranted when flexion is limited to 15 degrees. Id.

Under Diagnostic Code 5257, the criteria for impairment of the knee other than ankylosis, 10, 20, and 30 percent evaluations are assigned for slight, moderate, and severe recurrent subluxation or instability, respectively. C.F.R. § 4.71a, Diagnostic Code 5257 (2017).

Under Diagnostic Code 5258, a 20 percent evaluation is for assignment where there is dislocation of the semilunar cartilage with frequent episodes of "locking," pain, and effusion into the joint. 38 C.F.R. § 4.71a.

Under Diagnostic Code 5259, a 10 percent rating is warranted for removal of semilunar cartilage that is symptomatic. 38 C.F.R. § 4.71a.

A. Restoration of separate 10 percent rating for left knee medial meniscectomy (code 5259)

The outcome of this issue is controlled by a recent decision of the Court; Lyles.  Based on the evidence of record, restoration of a 10 percent rating is warranted for the Veteran's left knee medial meniscectomy under code 5259.  In a March 2010 rating decision the RO granted an evaluation of 10 percent for the left knee medial meniscectomy with arthritis, effective January 17, 2008. Then in an October 2016 rating decision, the AOJ reclassified the disorder as limitation of extension and assigned a 40 percent evaluation.  A close-out rating was prepared for the prior classification.  

The October 2016 rating decision was inadequate for establishing why the rating for left knee medial meniscectomy was closed out. The VA Adjudication Procedure Manual M21-1, Separate Evaluation- LOM and Meniscus Disabilities, is not regulatory, and the Board finds that restoration of the 10 percent rating for left knee medial meniscectomy is warranted. See M21-1 pt. III, subpt. IV. Ch. 4, A. 4i-j.  Decisions of the Court take precedence over  the M21-1.

Restoration of a separate evaluation under Diagnostic Code 5259 is warranted for the left knee as the Veteran's symptoms resulting from semilunar cartilage removal warrants a separate rating under Diagnostic Code 5259. The VA examiner in October 2016 noted the Veteran has a meniscus condition manifested by frequent episodes of joint pain and effusion.  A separate evaluation is warranted as the manifestations of the Veteran's left knee medial meniscectomy are not already compensated under a different diagnostic code. See Lyles v. Shulkin, 27 Vet. App. 107 (2017). As such the Board finds that restoration of a separate 10 percent evaluation is warranted for the left medial meniscectomy. 

B. Rating in excess of 40 percent for left knee limitation of extension 

In an October 2016 rating decision, the RO granted service connection for left knee limitation of extension rated at 40 percent, effective October 3, 2016.   Herein, the Board has granted a 40 percent rating for left knee limitation of extension from February 11, 2016 forward. In February 2016, the Veteran testified to a worsening of his left knee including difficulty walking long distances, decreased motion, difficulty bending, squatting and standing and sitting for prolonged periods, locking and instability. The Veteran testified that he is no longer able to dance or run due to pain in his left knee. In light of the Veteran's credible testimony, the Board finds a 40 percent rating for left knee limitation of extension is warranted from February 11, 2016 forward.   We find that he did not become worse on the day of an examination.  Rather, the examination confirmed his testimony.

The evaluation under Diagnostic Code 5003-5261 contemplates particular pathology productive of painful motion. Also it is consistent with limitation of extension to 30 degrees, in order to warrant a higher evaluation, there must be the functional equivalent of limitation of extension to 45 degrees. DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995). 

Based on the evidence of record, the Board finds that the preponderance of the evidence is against finding that an increased rating in excess of 40 percent for the Veteran's left knee limitation of extension is warranted. At different times during this appeal the Veteran has stated that his left knee is manifested by ongoing pain, limited motion, instability, locking, difficulty walking, standing, kneeling, bending, lifting and going up and down stairs.  The Veteran is competent to testify to such lay observable symptomatology, and these statements are credible. Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007). As such, these statements are entitled to probative value as to the severity of his left knee disability during the appeal.

The Veteran was afforded a VA examination in February 2010. The examiner noted the Veteran underwent repair of left knee meniscus in 1979. See February 2010 VA examination. The Veteran reported increased left knee pain which increased with walking, standing, sitting, squatting and kneeling down for long periods of time. The Veteran reported daily flare-ups resulting in increased pain, and limit his activities. Tenderness and stiffness and feelings of instability were noted. Range of motion testing noted flexion to 115 degrees and extension to 0 degrees, due to pain. On repetitive motion increased pain, weaknesses and incoordination were not noted. Sensation and coordination were intact. Bony changes secondary to arthritis were noted. A mildly antalgic gait was noted. Anterior and posterior drawer and McMurray's testing were negative. The medial and collateral ligaments were stable with varus and valgus pressure. Strength was 4/5 to 5/5. X-rays revealed mild tri compartmental degenerative changes.  

Then, the Veteran was afforded a VA examination in October 2016. The examiner noted a left knee meniscal tear and osteoarthritis. See October 2016 VA examination. The Veteran reported flare-ups and functional loss noting difficulty going up and down stairs and ladders, and being unable to walk greater than 30 yards at a time. Range of motion testing noted flexion to 80 degrees and extension to 30 degrees, with pain. Pain was noted on weight bearing, crepitus and tenderness were present. The Veteran was unable to perform repetitive use testing due to pain, and stiffness. Muscle strength testing on flexion was 4/5 and on extension was 3/5, the examiner noted a reduction in muscle strength. Muscle atrophy was noted in the left lower extremity 10 centimeters proximal to the patellar rims. No ankylosis was noted. Joint stability testing noted posterior instability of 1+ (0 to 5 millimeters (mm)), medial instability of 1+ (0 to 5 mm) and lateral instability of 1+ (0 to 5mm). The Veteran has a meniscus condition with frequent episodes of joint pain and effusion. Imaging noted degenerative arthritis. The examiner noted the Veteran's current knee disability impacts employment as he is unable to go up and down stairs and ladders, and unable to walk greater than 30 yards at a time. However, clerical and sedentary occupations are not otherwise limited. 

There is no evidence that the VA examiners were not competent or credible, and as the examination reports were based on accurate facts and objective examinations of the Veteran, these are entitled to significant probative weight in determining the severity of the Veteran's left knee disability during the appeal. Nieves-Rodriguez, 22 Vet. App. 295.

VA treatment records have been associated with the claims file. Treatment records noted ongoing reports of left knee pain. In January 2008 treatment records note left knee tenderness with lateral movement, with no edema. Erythema, and no neurological abnormalities were noted with muscle strength 5/5. June 2011 treatment records noted no significant effusion or joint line tenderness and noted some reported recent knee instability and swelling, with a positive Lachman's test of 1+. See June 7, 2011 VA treatment record. In August 2011 the Veteran reported complaints of knee instability and giving way, but not instances of falling. See August 24, 2011 VA treatment record. In April 2016 the Veteran reported ongoing left knee pain, locking, catching and giving way, and increased pain with prolonged sitting, walking and going up and downstairs. Examination noted no MCL, LCL, ACL or PCL laxity, and no effusion. See April 27, 2016 VA treatment record.  

Based on the lay and medical evidence of record the Board finds that the Veteran's left knee disability does not more nearly approximate the level of severity contemplated by an increased 50 percent rating as at no point during the period on appeal has the evidence shown that a 50 percent rating is warranted. The Board notes the Veteran's contentions regarding his ongoing knee pain, limited motion, instability at times, weakness and difficulty, walking, standing, kneeling, lifting and going up and down stairs. However, such lay evidence, even when accepted as accurate, does not establish a level of disability contemplated by a higher evaluation. The current evaluation contemplates pain on motion, and it is also consistent with limitation of extension to 30 degrees. The VA examinations noted flexion to 80 degrees and extension to 30 degrees, with pain at times. Evidence of pain on weight bearing was noted with tenderness and palpation. As such based on the evidence of record an increased 50 percent rating is not warranted.

A 50 percent rating is warranted when extension is limited to 45 degrees. There is no indication that the Veteran's left knee extension during this period on appeal was limited to 45 degrees or greater. Even when considering pain and repetitive motion at no point during the appeal has the Veteran's left knee reflected such. Rather the evidence of record during the appeal consistently shows left knee extension of 30 degrees or less, which is well above the limitation of motion required for a 50 percent rating based on limitation of extension. Thus an increased rating based in limitation of extension is not warranted. 

Under Diagnostic Code 5257, the Board finds that a separate 10 percent rating is warranted for slight left knee instability. Herein, a 10 percent rating is granted for left knee instability. Under Diagnostic Code 5257, the criteria for impairment of the knee other than ankylosis, 10, 20, and 30 percent evaluations are assigned for slight, moderate, and severe recurrent subluxation or instability, respectively. C.F.R. § 4.71a, Diagnostic Code 5257 (2017). The VA examinations and VA treatment records note reports of left knee joint instability on objective testing. Additionally, the Veteran has consistently reported ongoing instances of left knee instability. The October 2016 VA examination noted joint stability testing with posterior instability of 1+ (0 to 5 millimeters (mm)), medial instability of 1+ (0 to 5 mm) and lateral instability of 1+ (0 to 5mm). The Board finds based on the evidence of record including numerous instances of objective evidence of left knee instability, a separate 10 percent rating is granted for slight left knee instability. A 20 percent rating for knee instability is not warranted during the appeal. A 20 percent rating for knee instability is warranted for moderate recurrent subluxation or lateral instability. However, the evidence of record does not indicate moderate recurrent subluxation or lateral instability. As such the Board finds a 20 percent rating for left knee instability is not warranted. 

Additionally, consideration has been given to whether higher or alternative ratings under different Diagnostic Codes for the left knee can be applied during this period. For the purposes of Diagnostic Code 5256, ankylosis is "immobility and consolidation of a joint due to disease, injury, surgical procedure." Lewis v. Derwinski, 3 Vet. App. 259 (1992) (citing SAUNDERS ENCYCLOPEDIA AND DICTIONARY OF MEDICINE, NURSING, AND ALLIED HEALTH 68 (4th ed. 1987)). As the Veteran is able to move his left knee, it is clearly not ankylosed. The Veteran was at no point during this period noted to have a limitation of flexion to 15 degrees, which would warrant a 30 percent rating. 38 C.F.R. § 4.71a, Diagnostic Code 5260. As noted above, as restored herein, the Veteran is in receipt of a 10 percent rating for the entire period on appeal under Diagnostic Code 5259, for symptomatic removal of the semilunar cartilage. In addition under Diagnostic 5262, there is no medical or lay evidence of nonunion or malunion or the tibia or fibula. 38 C.F.R. § 4.71a, DC 5262.  Further, while evaluations under DC 5262 may be based in part upon a knee disability, the underlying impairment must be related to damage to the bones of the lower leg. No tibia or fibula impairment of the left lower extremity is shown by the evidence during the appeal period, so DC 5262 is not for application. 38 C.F.R. § 4.71a. The Veteran does not have a scar associated with his left knee disability that is unstable, painful, limits the motion of the affected joint, or covers an area exceeding 144 square inches, and therefore a separate compensable rating for a scar is not warranted. 38 C.F.R. § 4.118, Diagnostic Codes 7801-7805.

In addition, as noted above, when assessing the severity of a musculoskeletal disability that is at least partly rated on the basis of limitation of motion, VA is generally required to consider the extent that the Veteran may have additional functional impairment above and beyond the limitation of motion objectively demonstrated, such as during times when his symptoms are most prevalent ("flare-ups") due to the extent of his pain, weakness, premature or excess fatigability, and incoordination. See DeLuca, 8 Vet. App. at 202; see also 38 C.F.R. §§ 4.40, 4.45, 4.59. Here, the Veteran has at times reported flare-ups and the VA examiners found that repetitive use on range of motion testing at times did result in additional loss of function or range of motion. The Veteran has also at times reported pain and tenderness with weight bearing. However, neither the lay or medical evidence of record suggests the Veteran experiences additional functional limitation of motion warranting a higher rating 50 percent rating, as such a higher rating is not warranted on this basis.

Additionally, the Board notes that the Veteran has not raised any other issues, nor have any other issues been raised by the record. See Doucette v. Shulkin, 
28 Vet. App. 366 (2017)(confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of records).  

All potentially applicable Diagnostic Codes have been considered. See Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991). The preponderance of the evidence is against an increased rating in excess of 40 percent for left knee limitation of extension from February 11, 2016 forward and against an increased rating in excess of 10 percent for left knee instability. As such, the benefit-of-the-doubt doctrine is inapplicable. 38 C.F.R. § 4.3. For these reasons, the claim is denied.


ORDER

Restoration of a 10 percent rating for left knee medial meniscectomy with arthritis (code 5259) is granted.

Entitlement to a 40 percent rating for left knee limitation of extension, effective February 11, 2016, is granted.

Entitlement to a rating in excess of 40 percent effective from February 11, 2016, for left knee limitation of extension is denied. 

Entitlement to a 10 percent rating for left knee instability is granted.



____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


